
	
		III
		111th CONGRESS
		2d Session
		S. RES. 592
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2010
			Mr. Kohl (for himself,
			 Mr. Hatch, and Mr. Bennett) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		
			July 29, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the week of September 13–19,
		  2010, as Polycystic Kidney Disease Awareness Week, and
		  supporting the goals and ideals of Polycystic Kidney Disease Awareness Week to
		  raise awareness and understanding of polycystic kidney disease and the impact
		  the disease has on patients now and for future generations until it can be
		  cured.
	
	
		Whereas polycystic kidney disease (known as
			 PKD) is one of the most prevalent life-threatening genetic
			 diseases in the world, affecting an estimated 600,000 people in the United
			 States, including newborn babies, children, and adults, regardless of sex, age,
			 race, geography, income, or ethnicity;
		Whereas polycystic kidney disease comes in 2 forms,
			 autosomal dominant, which affects 1 in 500 people worldwide, and autosomal
			 recessive, a rare form that affects 1 in 20,000 live births and frequently
			 leads to early death;
		Whereas polycystic kidney disease causes multiple cysts to
			 form on both kidneys, leading to an increase in kidney size and weight;
		Whereas the cysts caused by polycystic kidney disease can
			 be as small as the head of a pin or as large as a grapefruit;
		Whereas polycystic kidney disease is a systemic disease
			 that damages the kidneys and the cardiovascular, endocrine, hepatic, and
			 gastrointestinal systems;
		Whereas patients with polycystic kidney disease often
			 experience no symptoms during the early stages of the disease, and many
			 patients do not realize they have PKD until the disease affects other
			 organs;
		Whereas the symptoms of polycystic kidney disease can
			 include high blood pressure, chronic pain in the back, sides or abdomen, blood
			 in the urine, urinary tract infections, heart disease, and kidney
			 stones;
		Whereas polycystic kidney disease is the leading genetic
			 cause of kidney failure in the United States;
		Whereas more than half of patients suffering from
			 polycystic kidney disease will reach kidney failure, requiring dialysis or a
			 kidney transplant to survive, thus placing an extra strain on dialysis and
			 kidney transplantation resources;
		Whereas polycystic kidney disease has no treatment or
			 cure;
		Whereas polycystic kidney disease instills in patients the
			 fear of an unknown future with a life-threatening genetic disease, and of
			 possible genetic discrimination;
		Whereas polycystic kidney disease is an example of how
			 collaboration, technological innovation, scientific momentum, and
			 public-private partnerships can—
			(1)generate
			 therapeutic interventions that directly benefit the people suffering from
			 polycystic kidney disease;
			(2)save billions of
			 Federal dollars paid by Medicare, Medicaid, and other programs for dialysis,
			 kidney transplants, immunosuppressant drugs, and related therapies; and
			(3)open several
			 thousand spots on the kidney transplant waiting list;
			Whereas improvements in diagnostic technology and the
			 expansion of scientific knowledge about polycystic kidney disease have led
			 to—
			(1)the discovery of
			 the 3 primary genes that cause polycystic kidney disease and the 3 primary
			 protein products of the genes; and
			(2)the understanding
			 of cell structures and signaling pathways that cause cyst growth, which has
			 produced multiple polycystic kidney disease clinical drug trials; and
			Whereas thousands of volunteers throughout the United
			 States are dedicated to expanding essential research, fostering public
			 awareness and understanding, educating patients and their families about
			 polycystic kidney disease to improve treatment and care, providing appropriate
			 moral support, and encouraging people to become organ donors: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)designates the
			 week of September 13–19, 2010, as Polycystic Kidney Disease Awareness
			 Week;
			(2)supports the
			 goals and ideals of a national week to raise public awareness and understanding
			 of polycystic kidney disease;
			(3)recognizes the
			 need for additional research into a treatment and a cure for polycystic kidney
			 disease; and
			(4)encourages the
			 people of the United States and interested groups to—
				(A)support
			 Polycystic Kidney Disease Awareness Week through appropriate ceremonies and
			 activities;
				(B)promote public
			 awareness of polycystic kidney disease; and
				(C)foster
			 understanding of the impact of the disease on patients and their
			 families.
				
